June 13, 1989




Honorable Jack Skeen, Jr.    Opinion No. JM-1057
Criminal District Attorney
   for Smith County          Re: Authority to regulate bail
Smith County Courthouse      bond companies in Smith County
Tyler, Texas 75702           (RQ-1683)

Dear Mr. Skeen:

     You first ask whether the county bail bond board or the
sheriff's department has authority and control when there
are disagreements as to when, where, how or to whom a bond
shall be issued. In your second question, you ask whether
the bail bond board or the sheriff's department     has the
regulatory  authority  over agents authorized    by a bail
bondsman to make bonds for the bondsman's company.  In your
third question you ask what, if any, authority or control
the county bail bond board licensing the bondsman may have
in collecting   a bond given by the bondsman     in another
county.

     Section 14(a) of article 2372p-3, V.T.C.S., requires a
sheriff to accept a bond under certain circumstances.
Section 14(a) of article 2372p-3 provides:

           In any county or district case in which
        the posting of bond is required as a condi-
        tion of release, the sheriff shall accept or
        approve a bond posted by a licensed bondsman
        only in accordance with this Act and the
        rules prescribed by the board, but a sheriff
        may not refuse to accept a bail bond from a
        licensed bondsman who meets the requirements
        of Subdivision (4) or (5) of Subsection   (a)
        of Section 6 of this Act.

     Section 6(a)(4) requires the listing and description of
nonexempt real estate owned by the bondsman       applicant,
statements from the taxing units relative to absence of tax
liens, value of the property, an agreement by applicant that
he will not further encumber the property after conveying it
in trust to the board and other information relative to such



                             p. 5503
Honorable Jack Skeen, Jr. - Page 2   (JM-1057)




property.  Section 6(a) requires a statement of the amount
of cash or value of a certificate   of deposit or cashier's
checks the applicant   intends to place with the county
treasurer  to secure any     obligations  incurred by   the
applicant in the bonding business.

     Prior to the amendment of section 4 of 2372p-3 by
Senate Bill 727, Acts 1981, 67th Leg., ch. 312, at 875,
effective August 31, 1981, section 4 had granted the sheriff
discretionary power to refuse to accept any bond if "in the
exercise of his discretion, he is satisfied        that the
security is insufficient,  any portion of the security has
been feloniously obtained, or the provisions    of this Act
have been violated."   See Minton v. Frank, 545 S.W.2d 442
(Tex. 1976); Dexar Countv Bail Bond Bd. v. Deckard,      604
S.W.2d 214 (Tex. Civ. App. - San Antonio    1980, no writ).
The amendment by the 67th Legislature in 1981 removed this
discretionary power from the sheriff.1

     Section 3 of article 2372p-3 provides that no person
may act as a bondsman    (in counties that have bail bond
boards) except persons licensed under the act and persons
licensed to practice law who meet certain specified reguire-
ments of the act.

     Section  14(a)   of article    2372p-3 restricts    the
sheriff's acceptance of bonds to those "posted by a licensed
bondsman only in accordance with this Act and the rules
prescribed by the board."

     In your second question you ask whether the board or
the sheriff has regulatory authority over aaents authorized
by a bail bondsman to make bonds for the bondsman's company.
Attorney General Opinion MW-507    (1982) concluded  that an
individual licensee cannot appoint an agent to sign bonds on
his behalf, and while a licensed corporate surety may have
authorized agents to sign bonds in its behalf, the corporate
surety must obtain a separate license for each individual
who acts as the surety's agent by executing      bail bonds.
Attorney General Opinion JM-1012 (1989) stated that the
rule-making power of the county bail bond board "is limited



     1. As amended section 4 of article 2372p-3 provides
that all bondsmen must keep records of all bonds written
which shall be subject to inspection by the county bail bond
boards. Section 3 also details the information required to
be kept by the bondsman.




                             P. 5504
Honorable Jack,Skeen, Jr. - Page 3   (JM-1057)




to the making and setting of bail bonds in the county and
the board is not authorized to impose qualifications    upon
the operation of a bondsman that are not enumerated by the
statute." Any persons executing a bond must be licensed
under article 237213-3 and, as a licensee, is subject to
regulation by the board. However, the board's     regulator3
authority is limited to those powers enumerated in the act.

     In your third question you ask what authority        or
control, if any, the county bail bond board licensing the
bondsman has in collecting on a bond given by such bondsman
in another county. The license granted an applicant by the
county bail bond board is to act as a bondsman in anv court
of the countv. V.T.C.S. art. 2372p-3, § 6(a). Section 9(b)
of article 2372p-3 authorizes the board, after notice and
hearing, to suspend or revoke a license for a number of
designated reasons, one of which is "failing to pay within
30 days any final judgment rendered on any forfeited bond in
any court of competent jurisdiction within the countv of the
licensee.   (Emphasis added.)   Section 5(f)(l) of article
237213-3 provides that the county bail bond board has the
power and duty to "enforce this Act within the county."
Rules promulgated by an administrative agency are valid   if
they are constitutional,    within the granted power and
adopted in accordance with proper procedure.    See Land v.
State, 581 S.W.2d 672 (Tex. Crim. App. 1979). The county
bail bond board is not empowered by the act to grant a
license to an applicant to act as a bondsman in another
county nor does the board have any authority or control over
the collection of a bond given in another county by such
bondsman.

                       SUMMARY

             The sheriff shall accept or approve a
        bond posted by a licensed bondsman only in
        accordance with article 237213-3, V.T.C.S.,
        and the rules prescribed by the county bail
        bond board. The sheriff may not refuse to
        accept a bail bond from a licensed bondsman



      2. Attorney General Opinion JM-1012 concluded that the
county bail bond board may not prohibit the employment by a
licensed bail bondsman of persons (not authorized to sign
bonds) who have been convicted of felonies and crimes     of
moral   turpitude since the board was not granted this
authority by the act.




                             P. 5505
Honorable Jack Skeen, Jr. - Page 4     (JM-1057)




        who meets the requirements of subdivision (4)
        or (5) of section 6(a) of that act.       Any
        person executing a bond, individually or as
        an agent for a corporation, must be licensed
        under article 2372p-3, V.T.C.S. A licensee
        is subject to regulation by the board.    The
        board's regulatory  authority is limited to
        those powers enumerated    in the act.    The
        county bail bond board is not empowered     by
        the act to grant a license to an applicant to
        act as a bondsman in another county nor does
        the board have any authority or control over
        the collection of a bond in another county.




                                     JIM     MATTOX
                                     Attorney General of Texas

NARY KELLER
First Assistant Attorney General

LOU MCCREARY
Executive Assistant Attorney General

JUDGE~ZOLLIE STEAKLKY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                              p. 5506